Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application.
The filling date of this application number recited above is September 30, 2019. Priority has been claimed in the Application Data Sheet under Domestic Benefit/National Stage Information with Prior Provisional Application Number 62/739,435, therefore the examination will be undertaken in October 01, 2018, as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an abstract idea, Certain Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of 
As per Claim 1, the claim recites “receive, transaction information of a transaction;
analyze the transaction information; and
transmit the transaction information to process the transaction information, wherein the processing includes:
determining a subset of business rules from the set of business rules;
analyzing the transaction information based on the subset of business rules;
in response to the analyzing indicating the transaction is fraudulent, generating and adding a flag to the transaction information; and
transforming an indicator to identify the transaction information as processed and as previous transaction information.”
As per Claim 11, the claim recites “A method comprising:
receiving, transaction information of a transaction;
analyzing the transaction information; and
transmitting the transaction information to process the transaction information, wherein the processing includes:
determining a subset of business rules from a set of business rules;
analyzing the transaction information based on the subset of business rules;
in response to the analyzing indicating the transaction is fraudulent, generating and adding a flag to the transaction information; and

As per Claim 20, the claim recites “receiving, transaction information of a transaction, wherein the transaction information includes at least one of: (i) an amount, (ii) a payor; and (iii) a payee;
analyzing, the transaction information;
transmitting the transaction information; and
processing the transaction information, wherein the processing includes:
determining a subset of business rules from a set of business rules;
applying the subset of business rules to the transaction information;
in response to identifying the transaction information indicates the transaction is fraudulent, generating and adding a flag to the transaction information, wherein the transaction information indicates the transaction is fraudulent based on an analysis; and
transforming an indicator to identify the transaction information as processed.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by performing fundamental economic practices. The method recited above is a process of analyzing a transaction by rules to determine a fraudulent transaction, which is a process to mitigate risk of the user and/or the merchant from performing a fraudulent transaction. Additionally, it may also be considered as an interaction between people – a customer and a merchant performing a transaction. Additionally, the Specification also discloses [0020] “The payment processing system of the present disclosure enables financial institutions to reduce reliance on file transfers between processing systems, thus resulting in increased security of sensitive information. Therefore, the payment processing system reduces the inherent risk of data in-flight being intercepted when transferring files between systems”, which states that this invention is to reduce the risk of files being intercepted when transferred between systems. Risk mitigation is a fundamental economic practice, which is a certain method of organizing human activity, therefore the claims are directed to an abstract idea
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “processor”, “memory”, “database”, “transaction device”, “payment processing device”, “non-transitory computer-readable medium”, “interactive capture module”, “payment processing module”, “fraud recognition module”, and “duplicate detection module” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. This general computer component is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Specifications [0047] and [0048] discloses of generic shared processor circuit and generic non-transitory computer-readable mediums to perform the method, wherein these generic computer components are merely instructed to perform generic functions, such as: receive, analyze, transmit, add, and transform information. Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2 and 12 recite “wherein the transaction information includes at least one of: (i) an amount, (ii) a payor, (iii) a payee, and (iv) a magnetic ink character recognition line.”
Claims 3 and 13 recite “wherein the set of business rules include: (i) fraud recognition rules and (ii) duplicate detection rules.”
Claims 4 and 14 recite “wherein analyzing the transaction information based on the set of business rules includes: receiving an indication of fraudulent activity from the payment processing device.”
Claims 5 and 15 recite “wherein the received indication indicates that transaction parameters of the transaction exceed a known fraud threshold.”
Claims 6 and 16 recite “wherein, based on the received indication, the instructions, upon execution, cause the at least one processor to cancel the transaction associated with transaction parameters of the transaction and generate and transmit a cancellation alert.”
Claims 7 and 17 recite “wherein the instructions, upon execution, cause the at least one processor to, in response to the transaction being flagged, store transaction parameters of the transaction in a review database.”
Claims 8 and 18 recite “wherein the review database is incorporated into the database.”
Claim 9 recites “wherein a device associated with an entity can access the review database to manually review transaction parameters of flagged transactions.”
Claims 10 and 19 recite “wherein the instructions, upon execution, cause the processor to, in response to the analyzing indicating the transaction is not fraudulent, marking the transaction as safe.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above; therefore they still recite abstract ideas.
	Claims 2-10 and 12-19, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Siddens et al. (U.S. 2013/0212006) in view of Sadovsky et al. (U.S. 2017/0309108).

As per Claims 1 and 11, Siddens discloses a system comprising: at least one processor; and a memory coupled to the at least one processor, wherein the memory stores: a database including previous transaction information and a set of business rules; and instructions that, upon execution, cause the at least one processor to ([0025 lines 1-2 and 9-12] "The term "client computer" may include any suitable computational apparatus … A merchant client computer may be used by a user associated with a merchant to interact with other merchant computer systems and a fraud detection system" wherein any suitable computational apparatus on a computer obviously includes all the components disclosed):
	receive, from a transaction device, transaction information of a transaction (Figure 4 - step 410 "a merchant computer receives the transaction");
analyze the transaction information (Figure 4 - step 415 "the merchant computer analyzes the transaction details for fraud"); and
transmit the transaction information to a payment processing device to process the transaction information, wherein the processing includes (Figure 4 - step 455 "the authorization response message is routed to the fraud detection system for decisioning"):
determining a [set] of business rules from the set of business rules associated with the payment device; analyzing the transaction information based on the [set] of business rules, wherein a database stores previous transaction information and the set of business rules (Figure 11 - step 1130 "stored fraud detection rules are evaluated for any triggered velocity rules" as disclosed [0142 lines 1-3] "In some embodiments, the converted transaction total may be evaluated against a fraud detection rule by the transaction analyzer module 118(A)-4" and see Figure 2 disclosing fraud rules database 118(c) which stores the rules and reports module 118(a)-8 which stores the number and the result of the analyzed transactions);
in response to the analyzing indicating the transaction is fraudulent, generating and adding a flag to the transaction information ([0141 lines 14-19] "For example, one fraud detection rule may state that once the "Orders Over $200" velocity rule is triggered, any transactions over $200 from the same account will be automatically rejected, and a "REJECT" message will be sent to the merchant computer 120"); and
transforming an indicator in the database to identify the transaction information as processed and as previous transaction information (See Reports Module 118(A)-8 as shown in Figure 2, which stores the analyzed data as disclosed [0072 lines 6-11] “For example, the reports module 118(A)-8 can prepare a report indicating the number of times each fraud detection rule was triggered by a transaction. It can further indicate the results of analyzed transactions (e.g. accepted, rejected, or sent for further review)” wherein the results of analyzed transactions are the indicators which identifies the transactions as previously processed, which the results indicator would be transformed from “none” to “accepted, rejected, or sent for further review”).
Examiner’s Note: The limitation regarding “transforming” the indicator, although the referenced prior art Siddens does not explicitly recite as “transforming” the indicator, one of ordinary skilled in the art would interpret the claim limitation “transforming an indicator in the database to identify the transaction information as processed and as previous transaction information”, under broadest reasonable interpretation, as simply providing a result of the transaction, wherein the result is “transformed” or changed from “none” to “accepted, rejected, or sent for further review”.
The referenced prior art Siddens teaches a set of business rules applied to analyze for fraudulent transactions. The limitation regarding the “subset” of business rules, it is noted that in the Specifications [0040] “The term subset does not necessarily require a proper subset. In other words, a first subset of a first set may be coextensive with (equal to) the first set”, therefore the term “subset” would not necessarily be required to be a subset, but can simply be a set of business rules. However, for the purposes of compact prosecution, the Examiner provides an additional prior art, Sadovsky, which also discloses:
determining a subset of business rules from the set of business rules associated with the payment processing device; analyzing the transaction information based on the subset of business rules (See Figure 5 disclosing a user scanning checks for validation, wherein a subset of business rules are applied, such as step 527 “Do items match X%” and step 533 “Was the scanned item verified before?”, which the subset is applied if a set of business rules – step 510 “Does item captured correctly?” and step 519 “Does item have matched item stored in the system” is determined “YES”); and
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize subset of business rules as in Sadovsky, which is identifying fraudulent checks, in the system executing the method of Siddens, which is identifying fraudulent transaction information, with the motivation of offering to provide [0012] “financial institutions with a rapid verification and authentication (FIAV) systems and methods that can be used by large financial institutions, cashing centers or other interested parties, which can also be used effectively by independent business such as dealerships and alike (accepting check as form of payment) to validate authenticity of items prior to transaction on the spot” as taught by Sadovsky over that of Siddens.

As per Claims 4 and 14, Siddens discloses the system of claim 1 and the method of claim 11, wherein analyzing the transaction information based on the set of business rules includes: receiving an indication of fraudulent activity from the payment processing device (Figure 4 - step 460 "the authorization response message is routed back to the merchant computer to complete the transaction" wherein [0108 lines 3-6] "In some embodiments, the decision determined by the fraud detection system 118 may also be transmitted to the merchant computer with the authorization response message").
	
	As per Claims 5 and 15, Siddens discloses the system of claim 4 and the method of claim 14, wherein the received indication indicates that transaction parameters of the transaction exceed a known fraud threshold ([0032 lines 1-5] "The term "first value" may refer to a monetary value. The first value may be a monetary value established by a user in a fraud detection rule. The first value may indicate a particular threshold value, where all transactions exceeding the first value may increment a counter or may be declined").

	As per Claims 6 and 16, Siddens discloses the system of claim 4 and the method of claim 14, wherein, based on the received indication, the instructions, upon execution, cause the at least one processor to cancel the transaction associated with transaction parameters of the transaction and generate and transmit a cancellation alert ([0108 lines 16-18] "If the decision the fraud detection system 118 was "REJECT", the merchant computer 120 may choose to cancel the transaction").
	
	As per Claims 7 and 17, Siddens discloses the system of claim 1 and the method of claim 11, wherein the instructions, upon execution, cause the at least one processor to, in response to the transaction being flagged, store transaction parameters of the transaction in a review database ([0072 lines 1-3] "The reports module 118(A)-8 may compile the data obtained from the fraud detection system 118 from analyzing transactions").

	As per Claims 8 and 18, Siddens discloses the system of claim 7 and the method of claim 17, wherein the review database is incorporated into the database (See Figure 2 - Reports Module 118(A)-8 which is incorporated into the database displaying the interface shown in Figure 7 for the 707 "Reports" tab).

	As per Claim 9, Siddens discloses the system of claim 7 wherein a device associated with an entity can access the review database to manually review transaction parameters of flagged transactions (See Figure 6 displaying "Business Center Login" with Merchant ID, User Name, and Password, and Figure 7 displaying the interface wherein [0116 lines 19-22] "Selecting the "Reports" 707 option takes the user 112 to the Reports page that allows the user 112 to review different activity compiled by the fraud detection system 118 in specialized and customizable reports").

	As per Claims 10 and 19, Siddens discloses the system of claim 1 and the method of claim 11, wherein the instructions, upon execution, cause the processor to, in response to the analyzing indicating the transaction is not fraudulent, marking the transaction as safe ([0107 lines 5-10] "The fraud detection system 118 may then undertake a decision process based on the authorization response message. If the result from the fraud detection system 118 is an "ACCEPT", the transaction between the merchant and the consumer 102 can be completed").

Claims 2-3, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siddens in view of Sadovsky, in further view of Prasad et al. (U.S. 9,779,392).

As per Claims 2 and 12, Siddens may not explicitly disclose, but Prasad discloses the system of claim 1 and the method of claim 11, wherein the transaction information includes at least one of: (i) an amount, (ii) a payor, (iii) a payee, and (iv) a magnetic ink character recognition line ((Col 7 Lines 13-19) "Information provided to the PS-PLATFORM server 120, checked by the PS-PLATFORM server 120, and/or provided by the PS-PLATFORM server 120 may include, but not limited to timestamp, MICR (magnetic ink character recognition) data, amount, check number, routing number, account number, signature line, endorsement, payee, and/or the like").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize transaction information as in Prasad in the system executing the method of Siddens with the motivation of offering to provide  (Col 1 Lines 51-55) "a negotiable instrument data publish and subscribe framework, whereby financial institutions may exchange negotiable instrument deposit data and/or validation information within the publish and subscribe framework" thereby increasing efficiency of the system, as taught by Prasad over that of Siddens.

As per Claims 3 and 13, Siddens may not explicitly disclose, but Prasad discloses the system of claim 1 and the method of claim 11, wherein the set of business rules include: (i) fraud recognition rules and (ii) duplicate detection rules ((Col 24 Lines 4-5) "In one implementation, the PS-PLATFORM may determine the check is a duplicate or representment 315, (as will be further illustrated in FIG. 8)" and (Col 24 Lines 11-14) "In one embodiment, the PS-PLATFORM may verify the check image based on the extracted information, e.g., determining whether the extracted check information is valid 317").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the set of business rules as in Prasad in the system executing the method of Siddens with the motivation of offering to provide  (Col 1 Lines 51-55) "a negotiable instrument data publish and subscribe framework, whereby financial institutions may exchange negotiable instrument deposit data and/or validation information within the publish and subscribe framework" thereby increasing efficiency of the system, as taught by Prasad over that of Siddens.

As per Claim 20, Siddens discloses a non-transitory computer-readable medium storing processor- executable instructions, the instructions comprising ([0009 lines 1-3] "Another embodiment of the invention is directed to a server computer comprising a processor and a non-transitory computer-readable storage medium"):
receiving, from a transaction device, transaction information of a transaction (Figure 4 - step 410 "a merchant computer receives the transaction");
analyzing, using an interactive capture module, the transaction information (Figure 4 - step 415 "the merchant computer analyzes the transaction details for fraud");
transmitting the transaction information to a payment processing module (Figure 4 - step 455 "the authorization response message is routed to the fraud detection system for decisioning"); and
processing the transaction information, wherein the processing includes (See Figure 11 which discloses the steps of the Fraud Detection System 118 processing the transaction information):
determining a [set] of business rules from a set of business rules associated with the payment processing module; applying the [set] of business rules to the transaction information (Figure 11 - step 1130 "stored fraud detection rules are evaluated for any triggered velocity rules" as disclosed [0142 lines 1-3] "In some embodiments, the converted transaction total may be evaluated against a fraud detection rule by the transaction analyzer module 118(A)-4");
in response to identifying the transaction information indicates the transaction is fraudulent, generating and adding a flag to the transaction information ([0141 lines 14-19] "For example, one fraud detection rule may state that once the "Orders Over $200" velocity rule is triggered, any transactions over $200 from the same account will be automatically rejected, and a "REJECT" message will be sent to the merchant computer 120"); and
transforming an indicator in a database to identify the transaction information as processed (See Reports Module 118(A)-8 as shown in Figure 2, which stores the analyzed data as disclosed [0072 lines 6-11] "For example, the reports module 118(A)-8 can prepare a report indicating the number of times each fraud detection rule was triggered by a transaction. It can further indicate the results of analyzed transactions (e.g. accepted, rejected, or sent for further review)").
Siddens may not explicitly disclose, but Prasad discloses:
wherein the transaction information includes at least one of: (i) an amount, (ii) a payor; and (iii) a payee ((Col 7 Lines 13-19) "Information provided to the PS-PLATFORM server 120, checked by the PS-PLATFORM server 120, and/or provided by the PS-PLATFORM server 120 may include, but not limited to timestamp, MICR (magnetic ink character recognition) data, amount, check number, routing number, account number, signature line, endorsement, payee, and/or the like"); and
wherein the transaction information indicates the transaction is fraudulent based on an analysis by at least one of: (i) a fraud recognition module and (ii) a duplicate detection module ((Col 24 Lines 4-5) "In one implementation, the PS-PLATFORM may determine the check is a duplicate or representment 315, (as will be further illustrated in FIG. 8)" and (Col 24 Lines 11-14) "In one embodiment, the PS-PLATFORM may verify the check image based on the extracted information, e.g., determining whether the extracted check information is valid 317").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize transaction information and analysis as in Prasad in the system executing the method of Siddens with the motivation of offering to provide  (Col 1 Lines 51-55) "a negotiable instrument data publish and subscribe framework, whereby financial institutions may exchange negotiable instrument deposit data and/or validation information within the publish and subscribe framework" thereby increasing efficiency of the system, as taught by Prasad over that of Siddens.
Examiner’s Note: The limitation regarding “transforming” the indicator, although the referenced prior art Siddens does not explicitly recite as “transforming” the indicator, one of ordinary skilled in the art would interpret the claim limitation “transforming an indicator in the database to identify the transaction information as processed”, under broadest reasonable interpretation, as simply providing a result of the transaction, wherein the result is “transformed” or changed from “none” to “accepted, rejected, or sent for further review”.
The referenced prior art Siddens teaches a set of business rules applied to analyze for fraudulent transactions. The limitation regarding the “subset” of business rules, it is noted that in the Specifications [0040] “The term subset does not necessarily require a proper subset. In other words, a first subset of a first set may be coextensive with (equal to) the first set”, therefore the term “subset” would not necessarily be required to be a subset, but can simply be a set of business rules. However, for the purposes of compact prosecution, the Examiner provides an additional prior art, Sadovsky, which also discloses:
determining a subset of business rules from the set of business rules associated with the payment processing device; applying the subset of business rules to the transaction information (See Figure 5 disclosing a user scanning checks for validation, wherein a subset of business rules are applied, such as step 527 “Do items match X%” and step 533 “Was the scanned item verified before?”, which the subset is applied if a set of business rules – step 510 “Does item captured correctly?” and step 519 “Does item have matched item stored in the system” is determined “YES”); and
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize subset of business rules as in Sadovsky, which is identifying fraudulent checks, in the system executing the method of Siddens, which is identifying fraudulent transaction information, with the motivation of offering to provide [0012] “financial institutions with a rapid verification and authentication (FIAV) systems and methods that can be used by large financial institutions, cashing centers or other interested parties, which can also be used effectively by independent business such as dealerships and alike (accepting check as form of payment) to validate authenticity of items prior to transaction on the spot” as taught by Sadovsky over that of Siddens.

Response to Arguments
Applicant's arguments, filed 28 December 2020, with respect to the rejections have been fully considered but they are not persuasive.
In regards to the objection to the Specification, see pages 7 to 8, the Applicant’s arguments have been fully considered and are persuasive. The objection to the Specification has been withdrawn.
Applicant’s arguments, see pages 8 to 11, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive, as discussed below.
Applicant argues, see page 8, that the claims are not directed to an abstract idea. The Examiner respectfully disagrees. The claims recite a method of analyzing transactions by rules to determine a fraudulent transaction, which is a process to mitigate risk of the user and/or the merchant from performing a fraudulent transaction. Additionally, the Specification also discloses [0020] “The payment processing system of the present disclosure enables financial institutions to reduce reliance on file transfers between processing systems, thus resulting in increased security of sensitive information. Therefore, the payment processing system reduces the inherent risk of data in-flight being intercepted when transferring files between systems”, which states that this invention is to reduce the risk of files being intercepted when transferred between systems. Risk mitigation is a fundamental economic practice, which is a certain method of organizing human activity, therefore the claims are directed to an abstract idea.
Applicant argues, see page 9, that the claims recite “a specific manner of automatically generating and adding a flag to transaction information based on whether the transaction information is identified as fraudulent as well as transforming indicators for storage, indicating the transaction information is processed”, similar to Example 37, therefore the claim offers an improvement. Examiner respectfully disagrees. Contrary to Example 37, the claims recite mere instructions for generic computer components to perform generic functions, which a processor is instructed to: receive, analyze, transmit the transaction information, which then a processing device processes the received information by utilizing rules for analysis, then add a flag to the information, and transform an indicator in the database. The processor and the processing device are not provided a specific manner of automatically performing the process, but are merely instructed to perform general functions, such as to receive and transmit data, and are also instructed to apply the existing set and/or subset of business rules for analysis, which adds a flag or changes an indicator of the information. There are no improvements being made to the devices themselves, rather the devices are simply instructed to change the information (e.g. add flag to the information, transform the information). Mere instructions to implement an abstract idea on a computer is not indicative of integration into a practical application. Similarly, the presented claims of this invention is different from Example 42, as Applicant argues in pages 10-11, therefore the 35 U.S.C. 101 rejection still stands.
Applicant’s arguments, see pages 11 to 12, with respect to 35 U.S.C. 102 and 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rellas et al. (U.S. 2014/0279516) discloses at least a portion of a photographic or video image of the physical device is processed automatically to determine if the physical device includes at least one of the security features.
Medina et al. (U.S. 9,779,452) discloses a platform for remote deposit by submitting captured images of a check via a user device, wherein the RDC-Detection transforms captured check images and/or entered check deposit information inputs via RDC-Detection components into deposit confirmation outputs.
Marcuccilli et al. (U.S. 2015/0356545) discloses a computer implemented method for mobile image capture and processing of financial transaction where one or more programmed processors perform the steps.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697